This cause is pending before the court as a discretionary appeal and cross-appeal and as a claimed appeal of right. It appears from the records of this court that appellee/cross-appellant has not filed a memorandum in response/memorandum in support of cross-appeal, due August 2, 1995, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
*1442IT IS ORDERED by the court that the cross-appeal be, and hereby is, dismissed, effective September 7, 1995.
The appeal of the state of Ohio shall remain pending.